     CASE 0:18-cv-03001-ECT-LIB Document 42 Filed 03/11/19 Page 1 of 16



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Nicole Martinson,                                    File No. 18-cv-03001 (ECT/LIB)

              Plaintiff,

v.                                                    MEMORANDUM OPINION
                                                          AND ORDER
Mahube-Otwa Community Action
Partnership, Inc.,

           Defendant.
________________________________________________________________________

David E. Schlesinger and Laura A. Farley, Nichols Kaster, PLLP, for plaintiff Nicole
Martinson.

Ruvin S. Jayasuriya, Ellen A. Brinkman, and David A. Schooler, Briggs & Morgan, P.A.,
for defendant Mahube-Otwa Community Action Partnership, Inc.


       Plaintiff Nicole Martinson (“Martinson”) asserts a single claim alleging that

Defendant Mahube-Otwa Community Action Partnership, Inc. (“Mahube”) terminated her

employment in violation of the Minnesota Whistleblower Act, Minn. Stat. § 181.931–.935.

To summarize, Mahube operates a Head Start program, among other services. Mahube

hired Martinson to manage enrollment for this program. Martinson alleges that her

supervisor instructed her to enroll applicants in the program who Martinson believed were

ineligible under federal law. Martinson claims she then reported “violations or perceived

violations” of a federal regulation governing the Head Start program to Mahube and that

Mahube terminated her employment in retaliation for her reports. Martinson commenced

this action originally in Minnesota state district court. Martinson asserts no claim created
      CASE 0:18-cv-03001-ECT-LIB Document 42 Filed 03/11/19 Page 2 of 16



by federal law, and there is no assertion that the parties are of diverse citizenship. Mahube

removed the case to federal court asserting that Martinson’s claim “turns on an embedded,

substantial question of federal law which [Defendant is] entitled to litigate in a federal

forum.” Following removal, Martinson moved to remand for lack of subject-matter

jurisdiction, and Mahube moved to dismiss the suit for failure to state a claim upon which

relief may be granted.

       Federal district courts “have original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. “[T]he vast

bulk of suits that arise under federal law” assert a claim (or claims) created by federal law.

Gunn v. Minton, 568 U.S. 251, 257 (2013) (citation omitted). A category of cases asserting

a state-created claim nonetheless arise under federal law for purposes of § 1331 “if a federal

issue is: (1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of

resolution in federal court without disrupting the federal-state balance approved by

Congress.” Gunn, 568 U.S. at 258. This category is “special and small.” Id. (quoting

Empire Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 699 (2006)). Martinson’s

complaint does not satisfy this test. Regardless of whether Martinson’s claim necessarily

raises a federal issue that is actually disputed, the federal issue is neither substantial in the

jurisdictional sense nor capable of resolution in federal court without causing serious

disruption to the federal-state balance approved by Congress. Martinson’s motion to

remand will be granted, and Mahube’s motion to dismiss will be denied as moot.




                                               2
     CASE 0:18-cv-03001-ECT-LIB Document 42 Filed 03/11/19 Page 3 of 16



                                             I

       “Mahube is a Minnesota nonprofit corporation providing services to low income

and elderly persons living in Mahnomen, Hubbard, Becker, Otter Tail and Wadena counties

in northwestern Minnesota.” Notice of Removal ¶ 3 [ECF No. 1]; see also Am. Compl.

¶ 2 [ECF No. 14]. Among other services, “Mahube offers a Head Start program. Head

Start is a federally-funded program which promotes the school readiness of young children

from low-income families through agencies in their local communities.”           Notice of

Removal ¶ 4. Mahube describes that its “Head Start program assists enrollees with

education and school readiness, family support, health and nutrition, mental health,

self-sufficiency and self-esteem, and positive discipline.” Id.; see also Am. Compl. ¶ 8.

       Martinson began working for Mahube in August 2016. Am. Compl. ¶ 6. She was

responsible for overseeing and managing enrollment for Mahube’s Head Start program.

Id. ¶ 7.   Martinson alleges that her employment with Mahube was “immediately

successful.”   Id. ¶ 10.      Martinson alleges, for example, that she received an

“overwhelmingly positive” first evaluation from her supervisor, Margaret Aho (“Aho”),

“[i]n September 2016.” Id. Martinson also alleges that she “was promoted out of [a]

probationary period” that “usually lasts for six months” in only four months, or two months

ahead of schedule. Id. ¶ 11. Martinson alleges that she received a second “positive

performance review” from Aho in “approximately December 2016.” Id. ¶ 12.

       According to Martinson, her employment relationship with Mahube began to

deteriorate “around March 2017.” Id. ¶ 13. At that time, Martinson alleges, Aho instructed

her to enroll applicants in Head Start who “Martinson believed were ineligible for


                                            3
      CASE 0:18-cv-03001-ECT-LIB Document 42 Filed 03/11/19 Page 4 of 16



reenrollment under federal law.” Id. Martinson grounds her belief that these applicants

“were ineligible for reenrollment” on a federal regulation governing Head Start, and

Martinson identifies and describes the regulation in her complaint. Id.; see id. ¶¶ 14–16.

       Martinson first identifies 45 C.F.R. § 1302.12(c)(1), which she alleges establishes

four “needs-based criteria” for Head Start eligibility. Id. ¶ 14. Per the regulation (and not

Martinson’s summary of it in her complaint), a “pregnant woman or a child is eligible” for

Head Start if:

                 (i) The family’s income is equal to or below the poverty line;
                 or,
                 (ii) The family is eligible for or, in the absence of child care,
                 would be potentially eligible for public assistance; including
                 TANF child-only payments; or,
                 (iii) The child is homeless, as defined in part 1305; or,
                 (iv) The child is in foster care.

45 C.F.R. § 1302.12(c)(1). Martinson alleges that any family meeting any one criterion in

paragraph (c)(1) is “automatically eligible” for Head Start. Am. Compl. ¶ 14.

       Martinson next identifies 45 C.F.R. § 1302.12(c)(2) and (d). Id. ¶ 15. These

paragraphs of the regulation address Head Start enrollment of participants who do not

satisfy any one criterion described in § 1302.12(c)(1). Again, quoting from the regulation

itself, § 1302.12(c)(2) provides: “If the family does not meet a criterion under paragraph

(c)(1) of this section, a program may enroll a child who would benefit from services,

provided that these participants only make up to 10 percent of a program’s enrollment in

accordance with paragraph (d) of this section.” 45 C.F.R. § 1302.12(c)(2). Paragraph

(d)(1) goes on to say:




                                                4
     CASE 0:18-cv-03001-ECT-LIB Document 42 Filed 03/11/19 Page 5 of 16



              A program may enroll an additional 35 percent of participants
              whose families do not meet a criterion described in paragraph
              (c) of this section and whose incomes are below 130 percent of
              the poverty line, if the program:
                      (i) Establishes and implements outreach, and enrollment
              policies and procedures to ensure it is meeting the needs of
              eligible pregnant women, children, and children with
              disabilities, before serving pregnant women or children who do
              not meet the criteria in paragraph (c) of this section; and,
                      (ii) Establishes criteria that ensure pregnant women and
              children eligible under the criteria listed in paragraph (c) of this
              section are served first.

45 C.F.R. § 1302.12(d)(1).

       Martinson alleges that she “understood Ms. Aho’s request to be unlawful because

there were numerous needs-based families that were eligible and on the program’s waitlist,

but Ms. Aho insisted that Ms. Martinson reenroll students who were above the federal

poverty line and who did not meet any of the other need-based [sic] criterion.” Am. Compl.

¶ 16. Martinson alleges that complying with Aho’s request would have required Martinson

to “ignore the regulation requiring that a program ensure that needs-based eligible families

are served first,” something Martinson “understood to be illegal.” Id. ¶¶ 16–17. Martinson

alleges that she “refused to comply” with Aho’s instruction in this respect and that this

“created tension and hostility between her and Ms. Aho.” Id. ¶¶ 18–19.

       Due to the tension between her and Aho, Martinson reported her concerns directly

to Mahube’s executive director, Liz Kuoppala (“Kuoppala”). Id. ¶¶ 20–22. Martinson

alleges that she “reported what she understood to be illegal conduct” to Kuoppala. Id. ¶ 28.

As a result of this report, Martinson alleges that Aho began retaliating against her. Id.

Martinson alleges examples of alleged retaliation in her complaint, including intimidating



                                               5
     CASE 0:18-cv-03001-ECT-LIB Document 42 Filed 03/11/19 Page 6 of 16



and hostile conduct and comments, id. ¶ 24, an inaccurate and unsubstantiated negative

performance review, id. ¶ 29, the “stripp[ing] of many of her job duties as well as her

management responsibilities,” id. ¶ 30, not being invited to “management meetings that

were necessary to complete her job,” id. ¶ 32, and the denial of “training opportunities

previously afforded to her and approved for other employees,” id. ¶ 33. Martinson also

alleges that Aho ignored her emails and “refused to assist or otherwise work with [her],

which was essential for [her] to be successful in her role at [Mahube].” Id. ¶¶ 34–35.

       Martinson alleges that she next “appealed” to Mahube’s human-resources

department by filing a grievance. Id. ¶ 36. Martinson alleges, however, that she “did not

receive a meaningful response regarding her grievance” and that she suffered additional

adverse actions. Id. ¶ 41; see id. ¶¶ 42–46. Martinson alleges that Aho “continued to

undermine [her] efforts to enroll children in classes” and eventually caused Martinson “to

fail meeting enrollment in the fall of 2017.” Id. ¶¶ 42–43. Martinson alleges that “she was

prohibited from staying at work past 5:00 p.m.” and that “[t]his greatly impacted her ability

to do her job.” Id. ¶ 45. Martinson also alleges that she was assigned a new supervisor

“who began micromanaging [her] work” even though the supervisor “had no experience in

Ms. Martinson’s work or role with [Mahube].” Id. ¶ 46.

       Dissatisfied with the response to her grievance, Martinson “felt she had no choice

but to reach out to a member of [Mahube’s] Board, Larry Knutson, with whom she was

acquainted.” Id. ¶ 48. Martinson alleges that her report prompted other employees to bring

their complaints to the Mahube Board of Directors and that the Board initiated an

investigation. Id. ¶¶ 51–53.    Martinson alleges that, following the initiation of this


                                             6
     CASE 0:18-cv-03001-ECT-LIB Document 42 Filed 03/11/19 Page 7 of 16



investigation, she was placed on a mentoring plan. Id. ¶ 54. According to Martinson, the

mentoring plan “set unreasonable substantive and timeliness expectations” and gave her

“little direction . . . about how to be successful under” the plan. Id. ¶ 56. Martinson says

she refused to sign the mentoring plan, but that Mahube told her it would enforce the plan

regardless. Id. ¶¶ 57–60. Martinson alleges that the Board’s investigation “found no

evidence of retaliation against [her],” and that her employment was terminated for poor

performance. Id. ¶¶ 61–62.

                                              II

                                             A

       Remand to state court is proper if the district court lacks subject-matter jurisdiction

over the asserted claims. 28 U.S.C. § 1447(c). The burden of establishing federal

jurisdiction by a preponderance of the evidence falls on the party who is attempting to

invoke the jurisdiction of the federal court. See Cent. Iowa Power Coop. v. Midwest Indep.

Transmission Sys. Operator, Inc., 561 F.3d 904, 912 (8th Cir. 2009) (citation omitted).

Courts should strictly construe the requirements of removal jurisdiction and remand all

cases in which such jurisdiction is doubtful. Id. (citation omitted); see Arnold Crossroads,

L.L.C. v. Gander Mountain Co., 751 F.3d 935, 940 (8th Cir. 2014) (citation omitted);

Nichols v. Harbor Venture, Inc., 284 F.3d 857, 861 (8th Cir. 2002) (citing Shamrock Oil

& Gas Corp. v. Sheets, 313 U.S. 100, 108–09 (1941)). When the plaintiff and defendant

clash on the issue of jurisdiction, uncertainties are resolved in favor of remand. See

Knudson v. Sys. Painters, Inc., 634 F.3d 968, 975 (8th Cir. 2011) (citation omitted). “A

defendant may remove a state claim to federal court only if the action originally could have


                                              7
      CASE 0:18-cv-03001-ECT-LIB Document 42 Filed 03/11/19 Page 8 of 16



been filed there.” Baker v. Martin Marietta Materials, Inc., 745 F.3d 919, 923 (8th Cir.

2014) (citation and internal quotation marks omitted). “Removal based on federal question

jurisdiction is governed by the well pleaded complaint rule: jurisdiction is established only

if a federal question is presented on the face of the plaintiff’s properly pleaded complaint.”

Id. (citation and internal quotation marks omitted).

       “[I]n certain cases federal-question jurisdiction will lie over state-law claims that

implicate significant federal issues.” Grable & Sons Metal Prods., Inc. v. Darue Eng’g &

Mfg., 545 U.S. 308, 312 (2005) (citation omitted).          “There is no ‘single, precise,

all-embracing test for jurisdiction over federal issues embedded in state-law claims

between nondiverse parties.’” Cent. Iowa Power Coop., 561 F.3d at 912 (quoting Grable,

545 U.S. at 314). “[T]he question is, does a state-law claim necessarily raise a stated

federal issue, actually disputed and substantial, which a federal forum may entertain

without disturbing any congressionally approved balance of federal and state judicial

responsibilities.” Grable, 545 U.S. at 314. Stated differently, a state-created claim may

arise under federal law for purposes of § 1331 “if a federal issue is: (1) necessarily raised,

(2) actually disputed, (3) substantial, and (4) capable of resolution in federal court without

disrupting the federal-state balance approved by Congress.” Gunn, 568 U.S. at 258. “This

rule applies only to a ‘special and small category’ of cases that present ‘a nearly pure issue

of law, one that could be settled once and for all and thereafter would govern numerous . . .

cases.’”   Great Lakes Gas Transmission Ltd. P’ship v. Essar Steel Minn. LLC,

843 F.3d 325, 331 (8th Cir. 2016) (alteration in original) (quoting Empire Healthchoice,

547 U.S. at 699–700).


                                              8
      CASE 0:18-cv-03001-ECT-LIB Document 42 Filed 03/11/19 Page 9 of 16



                                               B

       Start with the substantiality requirement. An issue of federal law is substantial when

it is important to the federal system as a whole, not merely when it is “significant to the

particular parties in the immediate suit.” Gunn, 568 U.S. at 260. For a federal interest to

be substantial, it must “justify resort to the experience, solicitude, and hope of uniformity

that a federal forum offers on federal issues.” Grable, 545 U.S. at 312 (citation omitted).

A federal issue is more likely to be substantial if “[t]he Government . . . has a direct interest

in the availability of a federal forum to vindicate its own administrative action.” Id. at 315.

A substantial federal issue is more likely to be present if a “pure issue of [federal] law” is

“dispositive of the case”; “fact-bound and situation-specific” disputes typically do not

implicate substantial federal issues. Empire Healthchoice, 547 U.S. at 700–01 (citation

omitted); see also Great Lakes, 843 F.3d at 333. A federal issue is more likely to be

substantial if its resolution will control “numerous other cases.” Empire Healthchoice,

547 U.S. at 700 (citing Grable, 545 U.S. at 313). By contrast, if a particular federal issue

“does not arise frequently, it is unlikely to implicate substantial federal interests.” Gunn,

568 U.S. at 262.

       Here, the federal issue Martinson describes in her complaint is not substantial in the

relevant sense.    Though the Head Start enrollment-eligibility regulation Martinson

identifies provides the backdrop for her claim, and its interpretation may be significant to

the parties, there is no indication that this regulation or any issues related to the regulation

are important to the federal system as a whole. No doubt regulatory compliance is a federal

interest in the abstract, but that alone cannot be enough to classify a federal issue as


                                               9
     CASE 0:18-cv-03001-ECT-LIB Document 42 Filed 03/11/19 Page 10 of 16



substantial. If it were, there would be no need to consider the “direct[ness]” of the

Government’s interest in the availability of a federal forum, as the Supreme Court did in

Grable. 545 U.S. at 315. On that point, there is no suggestion that the Government has a

direct stake in the Head Start regulation Martinson cites, or that there is (or was)

administrative action related to Martinson’s reports or Mahube’s actions in administering

its Head Start program.

       Nor does the federal regulation Martinson cites create a “pure issue of law” that will

be dispositive of the case. Empire Healthchoice, 547 U.S. at 700. Even if the regulation

is interpreted as Martinson proposes, important questions of law and fact would remain.

These include, as possible examples, the nature and content of Martinson’s alleged reports,

Mahube’s conduct and policies relative to the regulation, and the existence of a causal

connection between Martinson’s protected conduct and Mahube’s alleged adverse

employment actions. See, e.g., Schwab v. Altaquip LLC, No. 14-cv-1731 (PJS/JSM),

2015 WL 5092036, at *3–4 (D. Minn. Aug. 28, 2015) (describing elements of claim under

the Minnesota Whistleblower Act). By all appearances, the parties dispute these issues.1

There also is no question the interpretation and application of the federal regulation

Martinson cites will occur in the context of a “fact-bound and situation-specific” dispute.



1
       In support of its Fed. R. Civ. P. 12(b)(6) motion to dismiss, Mahube argued that
Martinson must allege that she reported conduct which, if true, actually violated the federal
Head Start regulation upon which she relies. Def.’s Mem. in Supp. at 1–2, 8–12 [ECF No.
25]. In opposition to Mahube’s motion, Martinson argued first that her allegations establish
a violation of the law. Pl.’s Mem. in Opp’n at 10–16 [ECF No. 35]. Then, alternatively,
Martinson argued that she is not required to report an “actual violation of law.” Id. at
16-18. Nothing in this opinion should be construed as resolving this issue.

                                             10
     CASE 0:18-cv-03001-ECT-LIB Document 42 Filed 03/11/19 Page 11 of 16



Empire Healthchoice, 547 U.S. at 701. Martinson’s complaint—from which the facts in

Part I of this opinion are almost entirely taken—contains dozens of paragraphs of detailed

factual allegations unique to Martinson’s claims, and the task of finding facts will be

time-consuming and outcome-determinative apart from the task of interpreting the Head

Start regulation. In other words, the task of interpreting the regulation is, at most, one step

in the adjudication of Martinson’s claim, and it alone will not resolve the case.

       There is no indication that the resolution of this case will control some meaningful

number of other cases. The parties have not identified any other cases that might be

affected, and only one case, it seems, addresses an earlier version of the same section of

the regulation Martinson cites.      See Action for Bos. Cmty. Dev., Inc. v. Shalala,

983 F. Supp. 222, 230, 239 (D. Mass. 1997) (citing 45 C.F.R. § 1302.12), aff’d, 136 F.3d

29 (1st Cir. 1998). Finally, though it is true that the Head Start program is understood to

be important,2 the specific regulation Martinson relies upon to establish her state-created



2
        See, e.g., Andres S. Bustamante et al., Realizing the Promise of High Quality Early
Childhood Education, EDUCATION PLUS DEVELOPMENT (Mar. 27, 2017),
https://www.brookings.edu/blog/education-plus-development/2017/03/27/realizing-the-
promise-of-high-quality-early-childhood-education/ (“High quality early childhood
education sets children on life trajectories of success.”); Diane Whitmore Schanzenbach &
Lauren Bauer, The Long-Term Impact of the Head Start Program, THE BROOKINGS
INSTITUTION (Aug. 19, 2016), https://www.brookings.edu/research/the-long-term-impact-
of-the-head-start-program/ (“Head Start not only enhances eventual educational
attainment, but also has a lasting positive impact on behavioral outcomes including
self-control and self-esteem. Furthermore, it improves parenting practices—potentially
providing additional benefits to the next generation.”); Press Release, Nat’l Head Start
Ass’n, Congress Passes $200 Million Increase for Head Start (Sept. 26, 2018),
https://www.nhsa.org/pr-update/congress-passes-200-million-increase-head-start (noting
that Head Start will receive $10.1 billion in federal funding for fiscal year 2019, which is
an increase of $200 million from fiscal year 2018).

                                              11
     CASE 0:18-cv-03001-ECT-LIB Document 42 Filed 03/11/19 Page 12 of 16



claim in this case does not implicate a national interest comparable to the Government’s

ability to recover delinquent taxes at issue in Grable, 545 U.S. at 315, or the constitutional

validity of the Government’s bond issuance in Smith v. Kansas City Title & Tr. Co., 255

U.S. 180, 201 (1921).

                                               C

       Even if a state-created claim includes a contested and substantial federal issue, the

exercise of federal jurisdiction is not absolute; the federal issue will “qualify for a federal

forum only if federal jurisdiction is consistent with congressional judgment about the sound

division of labor between state and federal courts governing the application of § 1331.”

Grable, 545 U.S. at 313–14; see also id. at 315 (noting that “because it will be the rare state

title case that raises a contested matter of federal law, federal jurisdiction to resolve genuine

disagreement over federal tax title provisions will portend only a microscopic effect on the

federal-state division of labor”). Analyzing this factor includes, among other things,

considering the practical consequences to the federal courts’ caseload likely to result from

accepting jurisdiction over this case and others like it. As the Supreme Court explained in

Grable, summarizing the rationale underlying its earlier decision in Merrell Dow

Pharmaceuticals Inc. v. Thompson, 478 U.S. 804 (1986):

              One only needed to consider the treatment of federal violations
              generally in garden variety state tort law. “The violation of
              federal statutes and regulations is commonly given negligence
              per se effect in state tort proceedings.” . . . . A general rule of
              exercising federal jurisdiction over state claims resting on
              federal mislabeling and other statutory violations would thus
              have heralded a potentially enormous shift of traditionally state
              cases into federal courts. Expressing concern over the
              “increased volume of federal litigation,” and noting the


                                               12
     CASE 0:18-cv-03001-ECT-LIB Document 42 Filed 03/11/19 Page 13 of 16



             importance of adhering to “legislative intent,” Merrell Dow
             thought it improbable that the Congress, having made no
             provision for a federal cause of action, would have meant to
             welcome any state-law tort case implicating federal law “solely
             because the violation of the federal statute is said to [create] a
             rebuttable presumption [of negligence] . . . under state law.”

Grable, 545 U.S. at 318–19 (alterations in original) (citations and footnote omitted).

Essentially the same has been said of employment litigation:

             Employment litigation is a common occurrence in both federal
             and state courts. Federal legislation has provided access to the
             federal courts by aggrieved employees under specifically
             delineated circumstances, e.g., Title VII of the Civil Rights Act
             of 1964, 42 U.S.C. § 2000e et seq.; Age Discrimination in
             Employment Act, 29 U.S.C. § 621 et seq.; Americans with
             Disabilities Act, 42 U.S.C. § 12101 et seq.; Family and
             Medical Leave Act, 29 U.S.C. § 2601 et seq., but our
             perception is that the bulk of the judicial business in the United
             States in this area is conducted by the state courts. This balance
             would be upset drastically if state public policy claims could
             be converted into federal actions by the simple expedient of
             referencing federal law as the source of that public policy. We
             believe such a dramatic shift would distort the division of
             judicial labor assumed by Congress under section 1331.

Eastman v. Marine Mech. Corp., 438 F.3d 544, 553 (6th Cir. 2006). For this reason, among

others, federal courts have found subject-matter jurisdiction lacking over state-created

whistleblower-type employment claims with an embedded federal issue. See, e.g., Garcia

v. Merchants Bank of Cal., N.A., No. 2:17-CV-04791-ODW-SK, 2017 WL 4150870, at

*2–3 (C.D. Cal. Sept. 19, 2017) (analyzing a whistleblower-retaliation claim under

Cal. Labor Code § 1102.5); Bonnafant v. Chico’s FAS, Inc., 17 F. Supp. 3d 1196, 1203

(M.D. Fla. 2014) (analyzing a claim under Florida Whistleblower Act); Meyer v. Health

Management Associates, Inc., 841 F. Supp. 2d 1262, 1272 (S.D. Fla. 2012) (same).



                                            13
     CASE 0:18-cv-03001-ECT-LIB Document 42 Filed 03/11/19 Page 14 of 16



       These considerations lead here to the conclusion that there is not subject-matter

jurisdiction over Martinson’s claim because it would be inconsistent with congressional

judgment about the sound division of labor between state and federal courts governing the

application of § 1331. The Minnesota Whistleblower Act prohibits an employer from

taking adverse action against an employee because the employee “in good faith, reports a

violation, suspected violation, or planned violation of any federal or state law or common

law or rule adopted pursuant to law to any employer or to any governmental body or law

enforcement official.” Minn. Stat. § 181.932, subd. 1(1). The statute’s inclusion of federal

law as the basis for a protected report is not unusual among similar state statutes3 and

implicates a great number of possible state-law claims with embedded federal issues.

Countless individuals work in occupations, or for employers, subject to federal regulation.

And it certainly seems as if finding subject-matter jurisdiction in this Minnesota

Whistleblower Act case based on the presence of an asserted violation of the federal

regulation Martinson identifies would—if followed in other cases—risk tilting the balance

of employment-law litigation toward the federal courts in a way that is at odds with § 1331.

If an asserted violation of Head Start regulations was sufficient to confer subject-matter

jurisdiction, then it would seem many other categories of regulations and statutes governing

all manner of commercial activities might suffice. There would be no obvious limiting



3
       See, e.g., Cal. Labor Code § 1102.5; D.C. Code § 1-615.52–.53; 740 Ill. Comp. Stat.
174/15; N.D. Cent. Code § 34-01-20; Ohio Rev. Code Ann. § 4113.52; see also Miriam A.
Cherry, Whistling in the Dark? Corporate Fraud, Whistleblowers, and the Implications of
the Sarbanes-Oxley Act for Employment Law, 79 WASH. L. REV. 1029, 1087–1120 (2004)
(summarizing whistleblower-protection statutes in all fifty states).

                                            14
     CASE 0:18-cv-03001-ECT-LIB Document 42 Filed 03/11/19 Page 15 of 16



principle. If a Head Start regulation is sufficient, then why not a regulation governing air

travel? Or the manufacture of medical devices? The list would be very long.

       In addition to the potential for an “enormous shift” of traditionally state cases into

the federal courts, Grable, 545 U.S. at 319, finding jurisdiction in the circumstances of this

case effectively would cede significant power to states to define the expanse of federal

subject-matter jurisdiction. As the Supreme Court alluded to in Grable, though tort,

contract, and employment claims are typically created by state law, state laws governing

these claims often permit a violation of federal law to meet an element of the claim—a

federal violation may have a negligence-per-se effect in a state tort case; federal law may

establish a contract term; or, as here, reporting a federal violation may be protected activity

under a state whistleblower statute. See id. at 318–19. Permitting federal jurisdiction in

such cases effectively would permit states to expand federal-court power through the

adoption of such laws, and that would be problematic for many reasons.

                                              D

       Because Martinson’s claim is neither substantial in the relevant sense nor capable

of resolution in federal court without disrupting the federal-state balance approved by

Congress, it is unnecessary to determine whether her claim necessarily raises a federal issue

that is actually disputed by the parties.




                                              15
    CASE 0:18-cv-03001-ECT-LIB Document 42 Filed 03/11/19 Page 16 of 16



                                       ORDER

      Based on the foregoing, and all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1.     Plaintiff Nicole Martinson’s Motion to Remand to State Court [ECF No. 15]

             is GRANTED;

      2.     This action is REMANDED to the Becker County District Court, Seventh

             Judicial District, State of Minnesota; and

      3.     Defendant Mahube-Otwa Community Action Partnership, Inc.’s Motion to

             Dismiss the First Amended Complaint [ECF No. 23] is DENIED AS

             MOOT.



Dated: March 11, 2019                    s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court




                                           16
